Citation Nr: 1012057	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity peripheral neuropathy.

2.  Entitlement to service connection for left lower 
extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
December 1977.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Procedural history

The Veteran's September 2005 claims to reopen entitlement to 
service connection for bilateral lower extremities peripheral 
neuropathy were denied in the January 2006 rating decision.  
The Veteran disagreed and perfected an appeal.

In January 2009, the Veteran and his representative presented 
evidence and testimony at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In a February 2009 decision, the Board reopened the Veteran's 
claims for entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities and remanded 
the claim for further evidentiary development.




FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports a conclusion that the Veteran has no 
diagnosed peripheral neuropathy of the left and right lower 
extremities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right lower 
extremity peripheral neuropathy is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.  Entitlement to service connection for left lower 
extremity peripheral neuropathy is not warranted. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral peripheral 
neuropathy of the lower extremities that he claims was caused 
or aggravated by his service-connected type II diabetes 
mellitus.  The Board will first address preliminary matters 
and then render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further evidentiary development.  The Board ordered VBA to 
provide the Veteran with a VA medical examination to clarify 
whether the Veteran had a diagnosis of peripheral neuropathy 
of the bilateral lower extremities.  Specifically, the Board 
found that it was unclear whether the Veteran had peripheral 
neuropathy and remanded the claims for medical examination to 
determine whether the Veteran met the diagnostic criteria for 
peripheral neuropathy and, if so, whether it was as likely as 
not that the conditions were caused or aggravated by his 
service-connected diabetes disability.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran was examined by a VA physician in 
April 2009, and, as is thoroughly discussed below, did not 
diagnose the Veteran's lower extremity condition as 
peripheral neuropathy.  The Board finds that VBA 
substantially complied with the remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

With regard to the claims for entitlement to service 
connection on a secondary basis, the October 2005 notice 
letter from VBA informed the Veteran that to support a claim 
for entitlement to secondary service connection, the evidence 
must include evidence of a service-connected condition and a 
medical nexus between the service-connected condition and a 
current condition.  The letter also informed the Veteran of 
the evidence necessary to support a claim of service 
connection on a direct basis.  The notice was prior to the 
date of the RO's adjudication of the Veteran's claim in 
January 2006.  The Veteran also presented evidence at the 
hearing before the undersigned VLJ in January 2009.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his service connection claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Veteran was also informed of how VA determines a disability 
rating and an effective date in letters dated July 2008 and 
March 2009.

The Board further notes that the Veteran's service treatment 
records, VA medical records and private medical records 
identified by the Veteran have been obtained by VA and 
included in the Veteran's VA claims folder.  Moreover, the 
Veteran has been examined on several occasions by VA medical 
examiners including the April 2009 examination completed in 
response to the Board's February 2009 remand order.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions to 
notify or assist in the claims need be undertaken on the 
Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran and 
his representative presented evidence and testimony at a 
January 2009 hearing before the undersigned VLJ.  



Entitlement to service connection for right lower extremity 
peripheral neuropathy.

Entitlement to service connection for left lower extremity 
peripheral neuropathy.

Because the issues present similar facts and identical law, 
they will be addressed in the same analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Preliminarily, the Board notes that the Veteran has never 
contended that his peripheral neuropathy condition was 
incurred or aggravated during service.  Instead, he has 
consistently maintained that his condition was caused or 
aggravated by his service-connected type II diabetes mellitus 
disability.  Thus, the Board will address the claims on the 
theory of secondary service connection.

As noted above, a secondary service connection claim must be 
proven by evidence of (1) a current disability; (2) a 
service-connected disability; and (3) a connection between 
the service-connected disability and the current disability 
shown by medical evidence.  See Wallin, supra.  The Board 
will address each element.

With regard to element (1), the Board notes that the reason 
the claims were remanded in the first place was because the 
medical evidence of record was unclear as to whether the 
Veteran indeed had peripheral neuropathy which met the 
diagnosis criteria.  As the Board noted in the February 2009 
decision, "the medical records in fact reveal two 
assessments of peripheral neuropathy without discussion of 
how those diagnoses were reached, and a diagnosis that there 
was no electrodiagnostic evidence of lower extremity 
peripheral neuropathy."  

Specifically, a September 2006 medical report of Dr. A.O., a 
VA physician, determined that "[F]or the [veteran's] claimed 
condition of peripheral neuropathy of bilateral upper 
extremities and bilateral lower extremities, the diagnosis is 
bilateral median neuritis."  In a March 2007 treatment note, 
a VA physician assessed the Veteran with "diabetic 
neuropathy controlled with neurontin."  An April 2007 letter 
from Dr. K.C., a private physician, states that "severe 
peripheral neuropathy of upper and lower extremities" is a 
complication of diabetes mellitus type 2.  Finally, a March 
2008 assessment by VA physician Dr. A.Y. resulted in a 
finding of "no electrodiagnostic evidence of peripheral 
neuropathy."  The Board noted that Dr. A.Y.'s report was 
written without benefit of review of the veteran's VA claims 
folder.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches. As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

In this case, the diagnoses of the March 2007 VA examiner and 
Dr. K.C. do not provide the Board with any rationale or 
discussion of clinical facts which illustrate how the 
diagnoses were reached or what clinical data supports them.  
They are both conclusory and thus have limited probative 
value.  With regard to Dr. A.O., the Board simply notes that 
no diagnosis of peripheral neuropathy was made; so, the 
diagnosis has limited value regarding service connection for 
bilateral peripheral neuropathy.  Finally, Dr. A.Y.'s finding 
that there was "no electrodiagnostic evidence of peripheral 
neuropathy" in the Veteran's case appears to be 
substantiated by the evidence of record.

The April 2009 examiner performed a medical examination of 
the Veteran, but, at the request of the Veteran, did not 
conduct an electromyography (EMG).  After examination of the 
Veteran and review of the Veteran's VA claims folder, the VA 
physician determined that neither the EMG performed in July 
2007 or in March 2008 "demonstrated evidence of peripheral 
polyneuropathy."  The April 2009 examiner diagnosed the 
Veteran's condition as "paresthesias of hands and feet," 
and determined that the etiology of the condition was 
"unknown."  Thus, the medical diagnoses which reflect the 
clinical data of record do not diagnose the Veteran as having 
peripheral neuropathy.  

For the reasons stated above, the Board finds that the 
diagnoses of Dr. A.Y. and the April 2009 VA physician are 
more probative than those of Dr. K.C. and the March 2007 VA 
examiner.  

The Board has also considered the statements made by the 
Veteran regarding his symptoms, and notes that he is a 
competent witness to report those symptoms.  However, to the 
extent that the Veteran contends that his symptoms result 
from a condition of peripheral neuropathy, the Board finds 
that there is nothing in the record to indicate that he has 
the expertise, training or experience to make such a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Accordingly, the Board finds that a preponderance of the 
competent medical and other evidence of record supports a 
conclusion that the Veteran has no diagnosed peripheral 
neuropathy condition.  Thus, the Board also finds that Wallin 
element (1) is not satisfied and that the Veteran's claims 
fail for that reason.  The benefits sought on appeal are not 
warranted.



ORDER

Entitlement to service connection for right lower extremity 
peripheral neuropathy is denied.

Entitlement to service connection for left lower extremity 
peripheral neuropathy is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


